            Case 7:21-cv-04685-NSR Document 11 Filed 06/14/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


SHAYA FRIEDMAN,

                   Plaintiff,                            Case No. 7:21-cv-04685-NSR

       v.                                                ECF Case

SELLERSFUNDING CORP., and EXPERIAN
INFORMATION SOLUTIONS, INC.,
                   Defendants.


                      EXPERIAN INFORMATION SOLUTIONS, INC.’S
                          RULE 7.1 DISCLOSURE STATEMENT

       Defendant Experian Information Solutions, Inc. (“Experian”), by and through its

undersigned attorneys, and for its disclosure statement pursuant to Federal Rule of Civil

Procedure 7.1, submits the following statement of corporate interests to enable the Court to

evaluate possible disqualification or recusal:

1.     Parent Companies: The ultimate parent company of Experian is Experian plc.

2.     Subsidiaries Not Wholly Owned: The following companies are the U.S.-based
       subsidiaries of Experian plc that are not wholly owned:

       (a)      Central Source LLC

       (b)      Online Data Exchange LLC

       (c)      New Management Services LLC

       (d)      VantageScore Solutions LLC

       (e)      Opt-Out Services LLC

3.     Publicly Held Companies: Experian plc owns 100 percent of Experian. Experian plc is
       registered as a public company in Jersey, Channel Islands, and is publicly traded on the
       London Stock Exchange.
        Case 7:21-cv-04685-NSR Document 11 Filed 06/14/21 Page 2 of 3



Dated: New York, New York             Respectfully submitted,
       June 14, 2021
                                      /s/ Joseph M. Norena
                                      Joseph M. Norena
                                      JONES DAY
                                      250 Vesey Street
                                      New York, New York 10281-1047
                                      Tel: (212) 326-3457
                                      Fax: (212) 755-7306
                                      Email Address: jnorena@jonesday.com

                                      Attorneys for Defendant
                                      Experian Information Solutions, Inc.




                                     -2-
          Case 7:21-cv-04685-NSR Document 11 Filed 06/14/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I, Joseph M. Norena, certify that on June 14, 2021, I caused the foregoing EXPERIAN

INFORMATION SOLUTIONS, INC.’S RULE 7.1 DISCLOSURE STATEMENT to be filed

with the Clerk of the Court and served upon all counsel of record via the Court’s CM/ECF

system.



                                                          /s/ Joseph M. Norena
                                                          Joseph M. Norena
